 

' 1

AO 98 (Rev. 12/11- EDCA [Fresno]) Appearance Bond

    

 

" \

UNITED STATES DISTRICT CoURT ‘~ ~ 1 '
for the APR 12 ng

_ Eastern District of California ctenx.u.s.ommcv count
EAstERN movch oF cALlFoanA
UNITED STATES OF AMERICA, ) BV pu an
v. § l
` Case No. .' lcl ` '_

l ‘ ` ) W)) (OQ» gm

t QLEH] Bl§ l LQ l l’l @MS _

l Defendant )

APPEARANCE AND COMPLIANCE BOND

Defendant’s Agreement

I, %UM U BLZ/MC/l g (defendant), agree to follow every order of this court, or any

court that considers this case, and I further agree that this bond may be forfeited if I fail:
( § ) to appear for court proceedings;
(- § ) if convicted, to surrender to serve a sentence that the court may impose; or
( § ) to comply with all conditions set forth in the Order Setting Conditions of Release.

 

 

Type of Bond
( l:] ) (1) This is apersonal recognizance bond,
( § ) (2) This is an unsecured bond of $ , with net worth of: $
. l (' §l) (3) This is a secured bond Of $ , secured by:

 

(`EI ) (a) $ 206 g )( ) , in cash deposited with the court.

( § ) (b) the agreement of the defendant and each surety to forfeit the following cash or other property
(describe the cash or other properly including claims on it - such as a lien, mortgage, or loan - and attach proof of
ownership and value):

s13;’\'=»`\00© Eoumg 990ng Bo)\\D

If this bond is secured by real property, documents to protect the secured interest may be filed of record.

 

( m ) (C) a bail bond With a SOlVCnf Sllr€ty (attach a copy of the bail bond, or describe it and identifv the surety):

 

 

 

Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
` security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
§ may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.

 

Page 2

AO 98 (Rev. 12/11- EDCA [Fresno 11/13]) Appearance and Compliance Bond

 

Release of the Bond. The court may order this appearance bond ended at any time'. This bond will be satisfied and the
security will be released when either: (l) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence. `

Declarations

Ownership of the Property/l\/et Worth. I, the defendant _ and each surety - declare under penalty of perjury that:

(l) all owners of the property securing this appearance bond are included on the bond;

(2) the property is not subject to claims, except as described above; and

(3) I will not reduce my net worth, sell any property, allow further claims to be made against any property,
_or do anything to reduce the value while this Appearance and Compliance Bond is in effect.

Aéceptance. I, the defendant ~ and each surety - have read this appearance bond and have either read all the conditions
of release set by the court or had them explained to me. I agree to this Appearance and Compliance Bond.

I, the defendant- and each surety ~ declare under penalty of perjury that this information is true. (See 28 U.S.C.§ 1746.)

Date: 3 ~'23{'/7;9 >c Gé/mdnr"//a;é/]£/<,\

Defendant ’s signature

 

  
  

>O _5/2@.//0! n to

Surety/property owner - printed name

,@ '?>Sz¢»/e WM

Surety/property owner - printed name Surety/propet{ty owner - signature and date

',/ll A_`
- signature and date

 

 

50 §j?_.l.el[@l >O/%wmo @<j%¢we

 

 

Surety/property owner - printed name / Surety/property owner - signature and date
\
CLERK OF COURT
Date: % z le; §§ AM@L/ /%4-£&@//\
' Signatul‘e of Clerk or Deputy Clerk
Approved.
Date: / /% &jw

   
 

/ dge ’s ' 'gnature

 

